Citation Nr: 9905839	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-31 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This appeal arose from an April 1994 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for defective hearing.


FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is not supported by competent medical evidence demonstrating 
a nexus between the current disability and any disease or 
injury during active service.


CONCLUSION OF LAW

The claim for service connection for defective hearing is not 
well grounded.   38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak  
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau  v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright  v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno  v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit  v. Brown, 
5 Vet. App. at 92-93; Lathan  v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Bilateral sensorineural hearing loss, an organic disease of 
the central nervous system, may be service-connected if it 
resulted from a disease or injury incurred in or aggravated 
by active service and sensorineural hearing loss may be 
service connected if it becomes compensably disabling within 
one year following separation from active service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 and Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).

of of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).  

BACKGROUND

The veteran's SMR from January 1942 to September 1945 reveal 
no abnormalities pertaining to treatment or diagnoses related 
to defective hearing.  Service Department reports of record 
establish that the veteran engaged in combat with the enemy 
during active service.

The veteran's August 1947 claim related to a separate 
disability reveals his report of being near a bomb explosion.

A June 1948 VA examination related to a separate claim show 
normal auditory canals.

The record contains private treatment reports from September 
1964 to March 1976.  Pertinent findings include a September 
1964 entry that shows the veteran's concern with fungus 
growth, bilaterally and his awareness of having some hearing 
loss, but that he did not want a hearing examination.  
Examination revealed mildly red canals, with left ear fungus 
growth.  A January 1975 entry notes decreased hearing for 
several years, and the veteran's report previous treatment 
and this facility and in Houston, and hearing aids were not 
used often as he had learned how to read lips.  A March 1976 
entry notes the veteran's occasional use of hearing aid and 
longstanding left ear deafness, which was not considered 
progressive. 

A December 1994 letter from a person who service during the 
time of the veteran's active service reveals he recollection 
of the veteran's complaint of hearing loss during service and 
subsequent treatment.

The RO's March 1998 letter to the veteran referenced his 
report of receipt of private medical treatment for hearing 
loss in 1962, and request evidence of this treatment and 
other evidence pertaining to treatment during service and 
following service discharge that would show a nexus or ling 
between a current disorder and service.


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

In the veteran's case, the record is absent of audiological 
evidence of hearing disability for VA purposes.  However, the 
Board of Veterans' Appeals (Board) notes that the absence of 
audiological evidence of a hearing disability for VA purposes 
in either ear at separation is not necessarily fatal to the 
current service connection claim in view of the decision of 
the Court in Hensley v. Brown, 5 Vet. App. 155 (1993), which, 
citing Ledford v. Derwinski, 3 Vet. App. 87 (1992), stated 
that 38 C.F.R. § 3.385 does not prevent a veteran from 
establishing service connection on the basis of post- service 
evidence of hearing loss related to service when no 
audiometric findings were reported at that time.  The Court 
further states that the regulation does not preclude service 
connection when audiometric findings were recorded but were 
normal, provided that the veteran submits evidence that the 
current disability is causally related to service.  See also 
Cuevas v. Principi, 3 Vet. App. 542 ("establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service"); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Triplette v. 
Principi, 3 Vet. App. 370 (1992); Godfrey v. Derwinski, 2 
Vet. App. 352 (1992); Douglas v. Derwinski, 2 Vet. App. 103 
(1992).

The post-service private medical evidence of record 
demonstrates that during the 1970's there is clinical 
evidence that the veteran was provided a hearing aid.  For 
purposes of this matter, the Board will construe this 
evidence as sufficient to indicate the veteran has a current 
bilateral sensorineural hearing loss disability as defined by 
38 C.F.R. § 3.385.  Thus, the claimant has met his obligation 
as to the first requirement for a well-grounded claim. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result of exposure to acoustic trauma 
during various combat related engagements.  His lay 
evidentiary assertions may be adequate to satisfy the 
requirement that an injury was incurred during service 
because the circumstances of the alleged injury or injuries, 
acoustic trauma, were events perceptible to lay parties.   
Thus, satisfying the second prong of well grounded claim.

Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim because he has not provided 
evidence of a nexus between current hearing loss disability 
and disease or injury incurred or aggravated in service.  No 
party with medical expertise has linked causally current 
disability with service many decades ago.  As a lay party, 
the claimant is not competent to provide the nexus element of 
a well-grounded claim.  Espiritu, supra.  Further, the Board 
is cognizant of the RO's failure to expressly consider 
38 U.S.C.A. § 1154(b), however, this statutory provision aids 
the veteran only to establish facts perceptible to a lay 
party.  It does not render him competent to provide a medical 
opinion as to a diagnosis or as to a question of medical 
causation.  Thus, the failure of the RO to consider 
38 U.S.C.A. § 1154(b) was not prejudicial. 

The Board has considered whether the claimant can meet his 
obligation to present the nexus element of a well-grounded 
claim with lay evidence of chronicity or a continuity of 
symptoms.  38 C.F.R. §§ 3.303(b) and (d); Savage, supra.  
Here again, the veteran's defective hearing loss disability 
was not manifest until many years following service 
discharge.  Thus, there is no evidence establishing a chronic 
disability in service, nor within the applicable presumptive 
period following service discharge.  While the veteran is 
competent to report manifestations perceptible to a lay 
party, he is not competent to link those perceptions to a 
disability that is not itself perceptible to a lay party.  A 
hearing loss disability defined under 38 C.F.R. § 3.385 is 
clearly not a disability perceptible to a lay party.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998); see also, Grottveit v. Brown 
and Lathan v. Brown, supra.  

The Board wishes to emphasize that there is no dispute on 
this record that the veteran served honorably and 
participated in combat.  This disposition is dictated by the 
controlling law which does not permit the Board to take 
further action where the veteran has not submitted a well 
grounded claim, as that term has been defined by the Courts.  
The veteran is advised that to submit a well grounded claim 
he should go to a medical provider with appropriate 
expertise, probably an audiologist or physician, present that 
medical provider with the relevant medical history which 
includes all of his acoustic trauma in service as well as the 
evidence of the existence of a hearing loss documented as 
early as the 1960's, and request that the medical provider 
supply a medical opinion as to the degree of medical 
probability that a current hearing disability is causally 
related to the acoustic trauma the veteran experienced in 
service.  Assuming this opinion does at least indicate there 
is at least an equal probability of a relationship between 
current hearing loss disability and the events in service, as 
opposed to any other potential cause, the veteran would then 
be advised to submit his claim for RO to reopen his claim.  
It would be to his advantage to move expeditiously.
 
In conclusion, while the veteran was given the opportunity to 
present alternative documents throughout the administration 
of his appeal, relevant evidence identified by the veteran 
and his representative have been retrieved and they have not 
identified any other obtainable evidence that would make his 
claim well grounded.   Beausoleil v. Brown, 8 Vet. App. at 
465; see also Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
claimant of evidence needed to complete the application.  
Robinette v. Brown, 8 Vet. App. 69 (1995), Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, the supplemental statements of the case and 
numerous RO letters sent to the veteran, including a March 
1998 letter that gave the veteran an additional opportunity 
to submit evidence.  Although informed of the specific 
evidence required to support his claim, the veteran has 
essentially relied on his lay assertions, and that of a unit 
member, as to medical causation that can not make his claim 
plausible and he has not provided any indication of the 
existence of additional evidence that would make his claim 
plausible.  Epps v. Gober, 126 F.3d at 1468; Robinette v. 
Brown, supra.  Therefore, no further action is required to 
apprise the veteran of the evidence needed to complete his 
application.

Thus, it is clear that the veteran's claim for bilateral 
hearing loss remains not well grounded.  In the absence of a 
well-grounded claim, the appeal for service connection for 
bilateral lateral hearing loss must be denied.  Edenfield, 
supra.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


